

Exhibit 10.4
VITAMIN SHOPPE, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT (DIRECTOR FORM)
pursuant to the
VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN
* * * * *
Participant:    
Grant Date:    
Number of Restricted Stock Units Granted:    
* * * * *
THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vitamin Shoppe, Inc., a company organized
in the State of Delaware (the “Company”), and the Participant specified above,
pursuant to the Vitamin Shoppe 2018 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and
WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1Incorporation By Reference Plan Document Receipt. This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.


42593.1

--------------------------------------------------------------------------------




2    Grant of RSUs. The Company hereby grants to the Participant, as of the
Grant Date specified above, the number of RSUs specified above. Except as
otherwise provided by Section 10 of the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Other than as
specified in Section 5 hereof, the Participant shall not have the rights of a
stockholder (including any voting rights) in respect of the Shares underlying
the RSUs unless and until such Shares are delivered to the Participant in
accordance with Section 4.
3    Vesting.    
3.1    The RSUs subject to this grant shall become unrestricted and vested in
equal quarterly installments on [Dates], provided the Participant is then
Employed by the Company and/or one of its Subsidiaries or Affiliates. For
purposes of this Agreement, “employment”, “Employed by”, “Employed with” or any
such similar terms shall be interpreted as reference to the Participant’s
continued employment or service to the Company and/or one of its Subsidiaries or
Affiliates, as an Employee, Independent Contractor or Member of the Board.
3.2    Except as otherwise provided in this Section 3, if the Participant’s
employment with the Company and/or its Subsidiaries or Affiliates terminates for
any reason prior to the vesting of the RSUs awarded under this Agreement, the
RSUs shall immediately be cancelled and the Participant (and the Participant’s
estate, designated beneficiary or other legal representative) shall forfeit any
rights or interests in and with respect to any such unvested RSUs; provided,
however, that the Committee, in its sole discretion, may determine, prior to or
within ninety (90) days after the date of any such termination, that all or a
portion of any the Participant’s unvested shares of RSUs shall not be so
cancelled and forfeited. In addition, if the Participant’s employment with the
Company and/or its Subsidiaries or Affiliates terminates prior to the vesting of
the RSUs awarded under this Agreement, because he/she is not nominated or
re-elected to serve after the annual shareholder meeting in [Date], then the
Participant’s final quarterly vesting of their grant will be accelerated and
vest at the close of business the following day after the annual shareholder
meeting.
3.3    If the Participant’s employment with the Company and/or its Subsidiaries
or Affiliates terminates due to the Participant’s death or “Disability” (as
defined in Section 3.4 below), the RSUs shall become unrestricted and vested as
of the date of any such termination.
3.4    For purposes of this Agreement, “Disability” shall have the same meaning
set forth in any employment agreement between the Company (or any Subsidiary)
and the Participant and in the absence of such an agreement, “Disability” means
disability as determined by the Committee in accordance with the standards and
procedures similar to those under the Company’s long-term disability plan, if
any. Subject to the first sentence of this Section 3.4, at any time that the
Company does not maintain a long-term disability plan, “Disability” shall mean
any physical or mental disability which is determined to be total and permanent
by a doctor selected in good faith by the Committee.


    2
42593.1

--------------------------------------------------------------------------------




3.5    Notwithstanding any provision contained in this Section 3 to the
contrary, in the event the Participant, within one (1) year of a Change in
Control, is terminated by the Company for any reason other than for “Cause” (as
defined below) or terminates voluntarily for “Good Reason” (as defined below),
any RSUs then held by the Participant shall become unrestricted and vested upon
such termination. For purposes of this Agreement “Good Reason” shall mean (i) a
reduction in the Participant’s annual base salary as in effect on the date of
this Agreement or as may be increased from time to time; or (ii) the Company’s
requiring the Participant to be based more than fifty (50) miles from the
Company’s offices at which the Participant is based at the time of this
Agreement; provided that the occurrence of an event that would constitute Good
Reason will cease to be an event constituting Good Reason if the Participant
does not provide a written notice of termination within one hundred twenty (120)
days of the date of such event.
3.6    If the Participant’s employer ceases to be an Affiliate or Subsidiary of
the Company, that event shall be deemed to constitute a termination of
employment under Section 3.2 above.
4    Delivery of Common Stock.
4.1    Subject to the terms of the Plan, if the RSUs awarded by this Agreement
become vested, the Company shall promptly distribute (any such distribution
date, a “Settlement Date”) to the Participant the number of Shares equal to the
number of RSUs that so vested; provided that, if applicable, the Company may
defer the Settlement Date of Shares to a date the Participant is not subject to
any Company “blackout” policy or other trading restriction imposed by the
Company; provided, further, that absent an election made pursuant to Section
4.2, any such Settlement Date shall in any event occur by the date that is two
and one-half (2-1/2) months from the end of the calendar year in which the
applicable RSUs vested. In connection with the delivery of Shares pursuant to
this Agreement, the Participant agrees to execute any documents reasonably
requested by the Company. In no event shall the RSUs be settled in fractional
Shares (fractional Shares will be rounded down to the next lowest whole number).
4.2    If permitted by the Company, the Participant may elect, in accordance
with written plans or procedures adopted by the Company from time to time, to
defer the distribution of all or any portion of the Shares that would otherwise
be distributed to the Participant hereunder (“Deferred Shares”). Upon the
vesting of RSUs that have been so deferred, the applicable number of Deferred
Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5, the number of Shares
equal to the number of Deferred Shares credited to the Participant’s Account
shall be distributed to the Participant in accordance with written plans or
procedures adopted by the Company from time to time.
5    Dividends and Other Distributions. Participants holding RSUs shall be
entitled to receive all dividends and other distributions paid with respect to
the underlying Shares, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying RSUs and
shall be paid upon the applicable Settlement Date. If any dividends or


    3
42593.1

--------------------------------------------------------------------------------




distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid. Notwithstanding
the foregoing, in the event that the underlying Shares are settled in cash
pursuant to Section 4, any applicable dividends from such Shares shall similarly
be settled in cash.
6    Special Rules Regarding Restrictive Covenants.
6.1    Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this Section
6, the Company may cancel any or all outstanding RSUs.
(a)
For purposes of this Agreement, “Cause” shall, with respect to any Participant,
have the equivalent meaning (or the same meaning as “for cause”) set forth in
any employment agreement between the Participant and the Company or any
Subsidiary or, in the absence of any such agreement, such term shall mean (i)
the Participant’s continuing misconduct or willful misconduct or gross
negligence in the performance of his or her duties for the Company or for any
Subsidiary after service of prior written notice of such misconduct or
negligence, (ii) the Participant’s intentional or habitual neglect of his or her
duties for the Company or for any Subsidiary after service of a notice of such
neglect, (iii) the Participant’s theft or misappropriation of funds or other
property of the Company or of any Subsidiary, (iv) the Participant’s fraud,
criminal misconduct, breach of fiduciary duty or dishonesty in the performance
of his or her duties on behalf of the Company or any Subsidiary or conviction of
a felony, or crime of moral turpitude or any other conduct reflecting adversely
upon the Company or any Subsidiary, (v) the Participant’s violation of any
written policy of the Company or any Subsidiary or any restrictive covenant,
including, but not limited to, a covenant not to disclose confidential
information with respect to the Company or any Subsidiary, including, but not
limited to, any such covenant included in an Award Agreement, or (vi) the
Participant’s direct or indirect breach of any agreement with the Company or any
Subsidiary, including, but not limited to, the terms of a employment agreement,
confidentiality agreement or consulting contract.

6.2    Nondisclosure of Confidential and Proprietary Information.
(a)
The Participant hereby acknowledges that during the term of his/her employment
with the Company, its Affiliates and Subsidiaries (collectively referred to as
“Related Entities”), he/she will have access to and possession of trade secrets,
confidential information and proprietary information (collectively, and as
defined more extensively below, “Confidential



    4
42593.1

--------------------------------------------------------------------------------




Information”) of the Company, and in some instances, its Related Entities and
their respective clients. The Participant hereby recognizes and acknowledges
that this Confidential Information is valuable, special and unique to the
business of the Company and its Related Entities, and that access to and
knowledge of such Confidential Information is essential to the performance of
the Participant’s duties to the Company and/or its Related Entities. The
Participant hereby agrees that during his/her employment relationship with the
Company and/or its Related Entities and thereafter, the Participant will keep
secret and will not use or disclose any Confidential Information to any person
or entity, in any fashion and for any purpose whatsoever, except at the request
of the Company.
(b)
For purposes of this Agreement, the term “Confidential Information” includes,
but is not limited to, information written, in digital form, in graphic form,
electronically stored, orally transmitted or memorized concerning or relating to
the Company or any of its Related Entities, including all information about the
Company’s business prospects and opportunities, and all other information about
or gained from any customer or client to which the Company or its Related
Entities provides services during the Participant’s employment with the Company
or any Related Entity. This clause shall not apply to any confidential
information which enters the public domain other than through the Participant’s
default.

6.3    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
RSUs: (i) if during the course of employment, the Participant engages in
conduct, or it is discovered that the Participant has engaged in conduct, that
is (x) materially adverse to the interest of the Company or its Affiliates,
which include failures to comply with the Company’s or an Affiliate’s rules or
regulations and material violations of any agreement with the Company or an
Affiliate, (y) fraudulent, or (z) contributes to any financial restatements or
irregularities occurring during or after employment; (ii) if during the course
of employment, the Participant competes with, or engages in the solicitation
and/or diversion of customers, vendors or employees of, the Company or an
Affiliate or it is discovered that the executive employee has engaged in such
conduct; (iii) if following termination of employment, the Participant violates
any post-termination obligations or duties owed to, or any agreement with, the
Company or any Affiliate, which includes this Agreement, any employment
agreement and other agreements restricting post-employment conduct; (iv) if
following termination of employment, the Company discovers facts that would have
supported a termination for Cause had such facts been known to the Company
before the termination of employment; and (v) if compensation that is promised
or paid to the Participant is required to be forfeited and/or repaid to the
Company pursuant to applicable regulatory requirements as in effect from time to
time and/or such forfeiture or repayment affects amounts or benefits payable
under this Agreement. Any


    5
42593.1

--------------------------------------------------------------------------------




determination by the Board, which shall act upon the recommendation of the
Chairman, that the Participant is, or has, engaged in such activity, shall be
conclusive.
7    Non-transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such RSUs, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the RSUs, or the levy
of any execution, attachment or similar legal process upon the RSUs, contrary to
the terms and provisions of this Agreement and/or the Plan, shall be null and
void and without legal force or effect.
8    Entire Agreement Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
9    Acknowledgment of Employee. This grant of RSUs does not entitle the
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. The Participant understands and accepts
that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan at any time, at their sole discretion and without notice.
10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
11    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any Shares or cash otherwise
required to be issued pursuant to this Agreement.


    6
42593.1

--------------------------------------------------------------------------------




12    No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or its Related
Entities to terminate the Participant’s employment or service at any time, for
any reason and with or without cause.
13    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
13.1    If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.
13.2    If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.
14    Compliance with Laws. The issuance of the Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended (the “1933 Act”), the 1934 Act and the respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue any of the Shares pursuant to this
Agreement if such issuance would violate any such requirements.
15    Securities Representations. The RSUs are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:
15.1    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the 1933 Act and in this
connection, the Company is relying in part on the Participant’s representations
set forth in this Section 15.
15.2    If the Participant is deemed an affiliate within the meaning of Rule 144
of the 1933 Act, the Shares must be held indefinitely unless an exemption from
any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the Shares, and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
15.3    If the Participant is deemed an affiliate within the meaning of Rule 144
of the 1933 Act, the Participant understands that the exemption from
registration under Rule 144 will not be available unless (i) a public trading
market then exists for the Shares, (ii) adequate information


    7
42593.1

--------------------------------------------------------------------------------




concerning the Company is then available to the public, and (iii) other terms
and conditions of Rule 144 or any exemption therefrom are complied with, and
that any sale of the Shares may be made only in limited amounts in accordance
with such terms and conditions.
16    Power of Attorney. The Company, its successors and assigns are hereby
appointed the attorneys-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorneys-in-fact may
deem necessary or advisable to accomplish the purposes of this Agreement, which
appointment as attorneys-in-fact is irrevocable and coupled with an interest.
The Company, as attorney-in-fact for the Participant, may, in the name and stead
of the Participant, make and execute all conveyances, assignments and transfers
of the Shares and property provided for in this Agreement, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for such purpose.
17    Binding Agreement Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by, the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
18    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
noncompliance with Section 409A of the Code.
20    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
21    Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


    8
42593.1

--------------------------------------------------------------------------------




22    Waiver of Jury Trial. THE PARTICIPANT WAIVES ANY RIGHT HE OR SHE MAY HAVE
TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
23    Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
[Remainder of Page Left Intentionally Blank]




    9
42593.1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.
VITAMIN SHOPPE, INC.
By:    
Name: David M. Kastin
Title: Senior Vice President, General Counsel & Corporate Secretary

Participant


42593.1